Citation Nr: 1710197	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  07-34 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with adjustment disorder and depressed mood prior to October 10, 2013.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) for the period prior to October 10, 2013. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1993 and from November 2006 to February 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  This matter was last before the Board in July 2016, whereupon it was remanded to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development of the record.  Following the issuance of a January 2017 supplemental statement of the case in which the claims was denied, the case was returned to the Board for its adjudication. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2010.  A transcript of the hearing is of record.  

The TDIU claim has been raised by the Veteran during the pendency of this appeal.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability either is raised expressly or by the record.  See also Hurd v. West, 13 Vet. App. 449 (2000); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009); see also Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  The Board found that a claim for TDIU had been raised by the record in its May 2014 decision and remand on the basis of the Veteran's testimony that he was unable to work at least in part due to his PTSD. That issue was remanded to the AMC for additional development.  In a July 2014 rating decision, the AMC effectuated the Board's grant of a 70 percent rating for PTSD, which increased the total cumulative rating of the Veteran's disabilities to 100 percent effective October 10, 2013.  Thereafter, in an August 2014 correspondence, the Veteran informed the Board that he wished to withdraw his appeal of the issue of entitlement to TDIU on the basis that his disabilities already warranted a 100 percent rating from October 10, 2013.  

As the Veteran is currently assigned a 100 percent rating from October 10, 2013 for multiple disabilities, though with no disabilities rated at 100 percent, this case is not contemplated by Bradley v. Peake, 22 Vet. App. 280 (2008) (VA must consider a TDIU claim despite the existence of a schedular total rating if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating).  Therefore, the Board finds that the TDIU claim is moot for the period from October 10, 2013.  However, for the period prior to October 10, 2013, the Veteran has not been found to be entitled to a 100 percent rating.  Accordingly, the Board finds that, despite the Veteran's request to withdraw his appeal of the issue of entitlement to TDIU, the issue is still raised pursuant to Rice for the period prior to October 10, 2013. 


FINDINGS OF FACT

1.  Prior to October 10, 2013, the Veteran's PTSD with adjustment disorder and depressed mood was shown to be productive of a disability picture that equated to occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; panic attacks more than once a week; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

2.  Prior to October 10, 2013, the evidence of record shows that the Veteran continued to follow a substantially gainful occupation consistent with his education and occupational experience.





CONCLUSIONS OF LAW

1.  Prior to October 10, 2013, the criteria for an initial disability rating for PTSD in excess of 50 percent have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.14, 4.40, 4.59, 4.130, Diagnostic Codes 9411 (2016).

2.  Prior to October 10, 2013, the criteria for TDIU were not met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Where, as here, the underlying service connection claim has been granted and the Veteran's claim for a higher initial rating arises from his appeal of the initial evaluation assigned, the requirements of 38 U.S.C.A. § 5103(a) notice are not triggered, since the claim has already been substantiated.  Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  Accordingly, no additional notice is required for the PTSD claim, and any defect in the notice is not prejudicial.  

As for the TDIU claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence documenting the effect that the symptoms of the Veteran's service-connected disabilities have on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Following the Board's May 2014 decision and remand which found that the issue of TDIU had been raised under Rice, the AMC provided the Veteran with VCAA-compliant notice in a July 2014 correspondence, which fully satisfied the notice requirements of 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  Supplemental Statements of the Case were issued in March 2016 and January 2017.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained copies of the Veteran's service treatment records as well as post-service VA and private treatment records.  He was afforded thorough VA examinations regarding his psychiatric disabilities in October 2006, April 2007, March 2011, October 2013, and VA obtained addendum opinions in January and November 2016.  Furthermore, he has been afforded VA examinations regarding his traumatic brain injury in November 2007 and January 2009 that are relevant to the present claim on appeal.  The Veteran has also submitted personal statements and was afforded an opportunity to testify at a videoconference hearing before the undersigned VLJ in February 2010.  He has not identified any additionally available evidence for consideration

Under Bryant v. Shinseki, 23 Vet. App. 488 (2010), 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in February 2010, the Veteran was assisted by a representative from a veterans service organization.  That representative pursued a line of questioning directed to elicit the Veteran's contentions regarding his claim.  The representative and the undersigned asked questions regarding the Veteran's history of symptoms of his PTSD and why he believed the symptoms warranted a higher disability rating.  The VLJ informed the Veteran that he had an opportunity to submit additional evidence in support of his claim.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked or may have substantiated the claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Pursuant to the November 2016 Board remand, the AMC was directed to first contact the Veteran and request that he identify any additional evidence in support of his claim, and then obtain any identified evidence as well as updated treatment records.  Thereafter, the AMC was to send the claims file to the examiner who provided the January 2016 addendum opinion in order to have them set forth an opinion regarding the severity of the Veteran's symptoms of his psychiatric disability prior to October 10, 2013.  If the January 2016 examiner was unavailable, the Veteran was to be scheduled for a new examination and the new examiner was to issue such an opinion.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).

After receiving the case from the Board, the AMC notified the Veteran of his right to submit additional evidence in support of his claim.  Thereafter, the Veteran submitted signed releases authorizing the AMC to obtain additional medical evidence in support of his claim, which the AMC promptly did upon receipt of the releases.  During this time the AMC also obtained updated VA treatment records and added them to the claims file.  Thereafter, the AMC sent the claims file to the January 2016 VA examiner, who provided an addendum opinion regarding the severity of the Veteran's psychiatric disabilities prior to October 10, 2013.  As the AMC properly notified the Veteran of his right to submit additional evidence, obtained updated treatment records and newly identified medical evidence that was then added to the claims file, and secured an addendum opinion from the January 2016 VA examiner, the Board finds that the AMC substantially complied with its remand directives.  Stegall, 11 Vet. App. at 268. 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claims, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Procedural Background and Legal Criteria

The Veteran contends that for the entire period on appeal, the symptoms of his PTSD have warranted a 70 percent disability rating.  Accordingly, he maintains that he is entitled to a 70 percent disability rating for the period from February 17, 2007, when service connection was initially established, up to October 10, 2013, the effective date of the increase of the disability rating from 50 percent to 70 percent. 

The Veteran was initially granted service connection for an acquired psychiatric disorder, characterized as an adjustment disorder with depressed mood, in a May 2007 rating decision.  The disorder was rated as 10 percent disabling, effective February 17, 2017, the date after his separation from active duty service.  In that same rating decision the RO denied service connection for PTSD.  During the course of the appeal, in a May 2009 rating decision, the RO granted service connection for PTSD with an evaluation of 50 percent effective March 4, 2008, the date of a VA evaluation in which the Veteran's symptoms were found to have worsened to the point that he warranted a PTSD diagnosis.  In that rating decision the RO retroactively characterized the former adjustment disorder as a manifestation of the PTSD, but maintained a 10 percent staged rating during the period from February 17, 2007 to March 3, 2008.  Ultimately, in August 2012, the Board granted an increased initial disability rating of 50 percent for PTSD for the entire claims period, but maintained a denial of a rating in excess of 50 percent at any point during the claims period. 

Following the Veteran's appeals of the August 2012 decision, the Court of Appeals for Veterans Claims ("Court") in a March 2013 order remanded the matter in order to have the Board provide a more detailed rationale as to the reasoning behind denying a disability evaluation in excess of 50 percent during the pendency of the appeal.  Thereafter, in a May 2014 Board decision and remand, the evaluation of the PTSD was increased to 70 percent from October 10, 2013, the date of a VA examination which showed that the Veteran's symptoms had worsened in severity.  The Board maintained the denial of a rating in excess of 50 percent prior to this date.  After another appeal, the Court affirmed the 70 percent evaluation from October 10, 2013 and remanded only the issue of whether the Veteran was entitled to a disability evaluation in excess of 50 percent for PTSD prior to October 10, 2013.  Accordingly, the Board will focus its analysis solely on the issue of the propriety of the 50 percent rating prior to October 10, 2013. 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. §4.7.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in this decision is therefore undertaken with consideration of the possibility that different additional ratings may be warranted for different time periods.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. See 38 C.F.R. §4.126.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection is in effect for PTSD with adjustment disorder and depressed mood, rated 50 percent disabling prior to October 10, 2013 under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411. 

Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). When determining the appropriate disability evaluation to assign for psychiatric disabilities, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013.)

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant
speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

Factual Background and Analysis

As discussed, the Board will restrict its analysis to that period under appeal prior to October 10, 2013.  Upon consideration of the record, to specifically include that evidence highlighted by the Court in the June 2015 joint motion, the Board finds that the preponderance of the evidence shows that symptomatology associated with the Veteran's PTSD with adjustment disorder and depressed mood, and associated effects on his social and occupational functioning, does not warrant a rating in excess of 50 percent at any time prior to October 10, 2013. 
To begin, the record clearly demonstrates that the Veteran maintained full-time employment as a high school level ROTC instructor from the date the claim for service connection for psychiatric disability was received through July 2013 when he retired.  Although the Veteran's statements of record, testimony during the Travel Board hearing, and statements documented in the October 2013 report of VA PTSD examination all suggest that his retirement was due to his inability to do his occupational duties due to psychiatric symptomatology, he has not submitted any evidence to corroborate such assertions.  During the February 2010 hearing, he stated that he could not do his occupational duties involving a computer due to disability of his hand.  He also testified that he takes a lot of pain medication so he is "not real clear" and he mostly stays in his office or lies in the back.  Moreover, VA and private psychiatric treatment and medication management notes contain no indication other than the Veteran's lay statements that his psychiatric symptomatology has resulted in total occupational and social impairment.  

Indeed, the Veteran denied any PTSD or psychiatric work-related difficulties on VA examinations in October 2006 and April 2007.  On PLC-C testing for PTSD in August 2010, the Veteran believed that his PTSD-related problems had made it "somewhat" difficult for him to do work, take care of things at home, or get along with others.  On examination in March 2011, the examiner found no evidence that the Veteran's PTSD symptomatology precluded employment or performance of his daily activities.  VA primary care notes dated in January 2012 and January 2013 indicate that the Veteran was doing well, active, and running a ROTC program. On examination in October 2013, the examiner stated that the level of the Veteran's occupational and social impairment with regard to his PTSD is best characterized by occupational and social impairment with deficiencies in most areas.  

In summation, the record does not illustrate that the Veteran's symptomatology has resulted in total occupational and social impairment at any time since the claim for service connection was received.  Thus, the Board finds that a 100 percent disability rating is not warranted, and will heretofore restrict its consideration to whether the Veteran's PTSD symptomatology results in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking or mood as is required for the assignment of the next-higher 70 percent disability rating for PTSD.

Upon a thorough review of the record, to include that evidence specifically highlighted by the Court in its prior orders for a joint motion as well as subsequent retrospective VA opinions dated in January and November 2016, the Board concludes that at all times prior to October 10, 2013, the Veteran's PTSD with adjustment disorder and depressed mood has been manifested by occupational and social impairment with reduced reliability and productivity, therefore corresponding to the currently assigned 50 percent rating during this period. 

Before turning to the evidence, the Board notes that the Veteran is in receipt of a 70 percent disability rating for residuals of his service-connected traumatic brain injury due to level 3 impairment in the facet of memory, attention, concentration, and executive functions.  As such, in evaluating the current claim for an increased initial rating in excess of 50 percent for PTSD with adjustment disorder and depressed mood prior to October 10, 2013, evaluation of the same manifestations of his service-connected traumatic brain injury disability under a different diagnosis is to be avoided.  38 C.F.R. § 4.14.  To do so is to pyramid the ratings.  Accordingly, symptoms pertaining to the Veteran's memory, attention, concentration, and executive functions may not be used to support an evaluation for his service-connected PTSD with adjustment disorder and depressed mood.

A thorough review of the record illustrates that there is no credible evidence of many of the symptoms necessary to warrant a 70 percent evaluation under the General Rating Formula, namely, there is no evidence of gross impairment of thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; and neglect of personal hygiene and appearance.

The Board does acknowledge that there is some evidence of delusions or hallucinations prior to October 10, 2013, but they were not persistent.  During a VA TBI examination in November 2007, the Veteran reported occasional visual hallucinations described as black dots.  The examiner stated that it was difficult to determine whether the described episodes were floaters or a visual hallucination.  There are no further reports, complaints, findings, or diagnosis of hallucinations or delusions of any kind until more than two years later during the February 2010 hearing when the Veteran testified that he has to cover his mirrors so he will not see things in them and become afraid.  Otherwise, the clinical treatment records and numerous reports of VA TBI and PTSD examinations show that the Veteran did not report, nor was he observed to be experiencing, hallucinations or delusions of any kind.  Given that the Veteran reported only two instances of visual hallucinations during his claim, which spans a period of more than six years, and given that his reports of visual hallucinations are dated more than two years apart, the Board finds that the evidence is against a finding that the Veteran's reported visual hallucinations are persistent in nature as contemplated by the rating criteria for a higher rating.

The Board also acknowledges that there is evidence that the Veteran was restricted in his ability to perform his activities of daily living prior to October 2013, but he was still able to function independently and did not have any apparent difficulty in maintaining minimal personal hygiene.  VA treatment records show that the Veteran appeared casually dressed and appropriately groomed on all occasions. During the February 2010 hearing, the Veteran testified that he and his wife, who is totally disabled, work together to get their activities of daily living done independently.  He reported that he could not function without the help of his wife. 

To the contrary, however, on VA PTSD examination in October 2006, the Veteran reported that he went to restaurants and stores without anxiety.  On VA examination in April 2007, the Veteran indicated that he goes to restaurants to eat and into large stores if he needs to even though he does not particularly like it.  The examiner described the Veteran's psychiatric symptoms at that time as very mild in degree and found no evidence that the Veteran's ability to do daily activities was impaired. In June 2007, findings on MMPI-2 were consistent with mild depression and anxiety syndrome.  A March 2008 VA mental health note indicated that the Veteran's functioning in social, occupational and recreational aspects was significantly impaired, however, on VA examination in January 2009, the Veteran's instrumental activities of daily living (i.e., activities other than self-care that are needed for independent living) were reported as normal.  On PCL-C test in August 2010, the Veteran reported that problems associated with his PTSD had made it only somewhat difficult for him to take care of things at home.  On VA PTSD examination in March 2011, the examiner described the Veteran's psychiatric symptoms as occurring several times a week and as only moderate in degree.  The examiner found no evidence that the Veteran's psychiatric symptomatology precluded performance of his daily activities.  A January 2013 VA primary care note indicated that the Veteran was active and doing well.  

In summation, with the exception of the Veteran's testimony during the February 2010 hearing, there is no finding or complaint that the Veteran's psychiatric symptomatology resulted in an inability to perform his activities of daily living prior to October 10, 2013.  The Veteran is competent to report on the severity of his symptoms of PTSD.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence in the record which indicates that the Veteran is sufficiently competent through expertise or knowledge to evaluate the severity of those symptoms on a spectrum as required for an analysis for rating purposes.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).  As such, the evidence weighs against a finding that the Veteran's psychiatric disability results in any inability to perform activities of daily living.

Similarly, although the Veteran reported a single episode where he became "disoriented and slightly confused" for less than 30 minutes "some time ago" during examination in January 2009, his visual and spatial orientation was reported as good on physical and psychiatric examinations throughout the duration of the claim. During the February 2010 hearing, the Veteran stated that sometimes he would get disoriented when he pulled off the road; however, he further stated that he takes a lot of pain medication so he is "not real clear."  On VA PTSD examination in March 2011, the Veteran was noted to be oriented in all spheres on examination.  Again, while the Board acknowledges the Veteran's reporting of symptoms of disorientation, the inconsistent nature of that reporting casts into doubt the severity and recurrence of those symptoms.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment in evaluating the probative value of the Veteran's assertions).  Accordingly, the Board finds that prior to October 10, 2013, the evidence weighed against a finding that the Veteran's psychiatric symptomatology resulted in spatial disorientation or disorientation to place or time.

As for other symptoms necessary for a 70 percent evaluation, the Veteran's speech was consistently described as normal in rate and rhythm, and he has not been shown to have any difficulties with impulse control.  A March 2008 VA psychiatry note showed conversation that was indicative of broad circumstantiality, which is contemplated by the currently assigned 50 percent disability rating.  In August 2008, the Veteran tended to ramble when given free rein.  Speech impairments of delayed reaction time and mild expressive dysphasia found on VA TBI examination in November 2011 and of intermittent dysarthria found on VA TBI examination in January 2009 were found by the January 2009 examiner to be a main function of the Veteran's service-connected TBI.  Similarly, VA examination reports and clinical treatment records show that the Veteran consistently denied any history of legal problems, substance abuse, and episodes of violence.  The Board therefore finds that there is no evidence that the Veteran's speech was intermittently illogical, obscure or irrelevant or that he exhibited instances of unprovoked irritability with periods of violence prior to October 10, 2013, both of which are contemplated by the rating criteria for a 70 percent evaluation.  

With regards to suicidal ideation, the record shows that the Veteran experienced a single episode of suicidal ideation that lasted for a period of three days at most in January 2007.  There is no indication that suicidal ideation has been persistent or recurrent in nature since then.  Moreover, the single episode of suicidal ideation in January 2007 quickly resolved with treatment.  Significantly, the Veteran related his in-service suicidal ideation to his service-connected traumatic brain injury with posttraumatic headaches as opposed to any psychiatric disability.  As such, the Board finds that the Veteran's suicidal ideation documented in January 2007 is insufficient to support a higher evaluation and was not of sufficient duration (3 days at most) or nature to support even a staged rating at that time.

The Board does acknowledge that the Veteran exhibited some signs of relying on obsessive rituals prior to October 10, 2013, but not to the degree that would warrant a higher rating.  December 2005 and March 2006 private mental health treatment notes show that the Veteran reported that he repeatedly checked the locks on his doors and windows due to fear of a break-in.  On VA examination in October 2006, however, he denied being easily startled.  On separation examination in January 2007, he reported some paranoid feelings.  On VA examination in April 2007, his PTSD symptomatology was found to be very mild in nature, and the examiner found no evidence that it impaired his daily activities.  On VA TBI examination in January 2009, the Veteran's instrumental activities of daily living were reported as normal.  During the February 2010 hearing, the Veteran again reported engaging in obsessive rituals such as checking his door locks and alarm system, getting up to look out the window, keeping a gun nearby, and covering his mirrors.  On VA examination in March 2011, the examiner found no evidence that the Veteran's psychiatric symptomatology precluded his performance of his activities of daily living.  In light of the foregoing, the Board will concede that the Veteran engaged in obsessive rituals prior to October 10, 2013; however, the evidence weighs against a finding that it interfered with his routine activities as is necessary for consideration of assignment of a higher evaluation.

The Board also acknowledges that the Veteran exhibited some panic or depression affecting his ability to function independently, appropriately and effectively.  In July 2009, he reportedly took medication for chronic sleep impairment three to four nights a week and also took medication for anxiety maybe three times a month.  Furthermore, he received intermittent individual and medication therapy for major depression and anxiety on an as needed basis.  In July 2009, the Veteran's major depression was reported to be in partial remission.  In November 2009, it was described as recurrent.  In February 2010, it was again reported to be in remission.  In February 2010, the Veteran reported that he was taking his antidepressant medication as prescribed; however, his action profile showed that his antidepressant medication had not been filled since seven months prior.  

In June 2010, the Veteran reported reduced use of sleep (two to three nights a week) and anxiety medications (once a week).  He again reported that he was taking his antidepressant medication as prescribed; however, his action profile showed that it had not been filled since four months prior.  He reported that his mood had been fairly good; however, he had crying spells that were triggered by stories of soldiers being killed.  In August 2010, the Veteran stated that he "used to" have emotional crying spells, anxiety, and nightmares which he reported to be mostly stable.  Mental status examination indicated that his mood varied and that sometimes he is irritated a lot. His major depression was reported to be in remission.  His antidepressant medication dosage was increased for additional mood stability.  In September 2010, he was reportedly tolerating the increase dosage and he had noticed fewer depressive symptoms.  

The Veteran continued to be employed full-time as a ROTC instructor until his retirement in July 2013.  In May 2013, in reporting that he was planning on retiring, he stated that he wanted to retire earlier but did not do so earlier for financial reasons.  He stated that he had to lie in the dark supply room daily and have his subordinate teach his classes as it was too stressful for him to do anymore.  He indicated that he had recently received his first write-up due to lack of discipline in his classroom.  He had started feeling depressed at work, having panic attacks, and felt like he could not cope with it any longer.

The above information and evidence is not reflective of near-continuous panic or depression, at least prior to the May 2013 statement, as it shows that such symptoms occurred only at certain times and/or when triggered by certain events.  Moreover, VA examination reports prior to October 10, 2013 consistently indicated that the Veteran's psychiatric symptomatology did not preclude his employment or his performance of activities of daily living.  Since at least 2010, the Veteran has claimed to have experienced severe impairment in his social and occupational functioning and in his ability to perform his activities of daily living.  Nevertheless, the evidence of record shows that he continued to successfully care for his disabled wife during this time.  He also successfully maintained full-time employment in a supervisory position as a ROTC instructor until at least July 2013.  His May 2013 report that he had recently received his first write up for lack of discipline in his class is inconsistent with his report that he had delegated his teaching duties to a subordinate and that he no longer taught classes.  Moreover, as noted by the March 2011 VA examiner and by the Board on several occasions in this decision, the Veteran has provided inconsistent information as to the severity and frequency of his psychiatric symptomatology and any associated effects on his occupational and social functioning during the course of receiving clinical treatment for his psychiatric disability versus during VA examinations for evaluation of the current nature and severity of his psychiatric disability.

Other than the May 2013 statement, the Veteran has not submitted any information or evidence in support of or to corroborate his assertions as the frequency and severity of his psychiatric symptomatology and any associated effects on his occupational and social functioning.  To the contrary, VA treatment records and examination reports prior to October 10, 2013 show that the Veteran's speech and conversation were normal and that his behavior and interaction was appropriate.  The evidence of record also reflects that the Veteran was capable of basic activities of daily living, caring for his disabled wife, and meeting work demands and responsibilities, at least until May 2013.  On balance, however, the evidence weighs against a finding that the Veteran's depression was continuous or near continuous and that it affected his ability to function independently, appropriately, and effectively prior to October 10, 2013.  

With regards to the Veteran's ability to establish and maintain effective relationships, in March 2008, the Veteran reported that he felt detached from those who he shared close relationships with and it was noted that his social, occupational and recreational functioning was significantly impaired.  In July 2009, the Veteran reported feeling estranged from others.  In February 2010, he testified that his family relationships had been better, however, he loved his wife and kids and he was not angry about taking care of his wife who is disabled.  He also reported trouble with his students at work and that he had to have his subordinate deal with them. He stated that he did not socialize much anymore.  In August 2010, he reported that his PTSD-related problems made it "somewhat" difficult for him to work and/or get along with others.  On VA examination in March 2011, he did not feel close with his wife.  She told him that he yells at her a lot and that he is not as loving as he used to be.  He reportedly had quit going to church and stopped socializing.  In May 2013, he indicated that he avoided anything that has to do with people or kids and that he could no longer face his students.

With that being said, the Veteran has successfully maintained his marriage with his wife of nearly 20 years with whom he reported that he had an "excellent" relationship with and who he was "extremely close" with on VA examination in October 2006.  A January 2007 in-service inpatient psycho-occupational therapy note indicated that the Veteran dominated social interaction.  On VA examination in April 2007, he reported that he and his wife generally got along well and were close and that he socialized most with his sons.  Occupationally, he had been nationally recognized as instructor of the year for two years in a row, and work-related difficulties were denied.  In November 2009, he reported enjoyment from spending a lot of time with his children and grandchildren.  During the February 2010 hearing, he reported that he and his wife worked together to accomplish their activities of daily living.  February and June 2010 VA treatment notes show that the Veteran's safety plan included talking with his mother and a friend. January 2012 and January 2013 VA primary care notes indicated that the Veteran reported that he was doing well and he was active and running a ROTC program.

In summation, the preponderance of the evidence is not reflective of an inability to establish and maintain effective relationships.  While the Veteran did report some difficulty getting along with others, feelings of social isolation and estrangement from others at times, he nevertheless maintained his marriage of over 20 years, had at least one close friendship, and oversaw his subordinate ROTC instructor. Accordingly, the Veteran's ability to establish and maintain effective relationships is more nearly analogous to "difficulty in establishing and maintaining effective work and social relationships" as contemplated by the currently assigned 50 percent disability rating as opposed to "an inability to establish and maintain effective relationships" as contemplated by the assignment of the next-higher 70 percent disability rating. 

Finally, with regard to the Veteran's purported difficulty in adapting to stressful circumstances, to include during work or a worklike setting, in a March 2006 statement, the Veteran's private psychologist indicated that the Veteran's psychiatric symptoms were of sufficient duration and intensity to cause subjective distress and interference with fulfillment of his occupational role.  Similarly, January 2007 inpatient psychiatric service treatment records indicate that the Veteran's psychiatric difficulty at that time was related to occupational stressors.  A March 2008 VA mental health note indicated that the Veteran's psychiatric symptomatology significantly impaired his occupational functioning.  During the February 2010 hearing, the Veteran reported that his mood swings occurred more frequently during the week due to occupational stress.  Specifically, he had trouble dealing with his students and he therefore had to delegate his teaching responsibilities to a subordinate.  He stated that the severity level of his psychiatric symptomatology was affecting his work and was forcing him to retire. 

On subsequent PCL-C testing in August 2010, however, the Veteran indicated that his PTSD-related problems made it "somewhat difficult" for him to work and get along with others.  At the time of VA PTSD examination in March 2011, the Veteran continued to work as a ROTC instructor but he reiterated that did not actually teach any classes as he had delegated such responsibility to his subordinate. Despite his sworn testimony at the February 2010 hearing indicating that he could not do computer work due to disability of his right wrist, during the March 2011 examination, he reported that he essentially stayed in the back room and did computer work.  He reported that he planned to retire from his occupation as a ROTC instructor in or around July 2011 due to his inability to cope with occupational stress.  In a May 2013 statement, the Veteran indicated that he was continuing to work, however, he could not concentrate on teaching and he had no interest in it anymore.  Based on these facts, the Board concedes that the Veteran's psychiatric disability resulted in difficulty in adapting to stressful circumstances, as well as deficiencies in the area of work, prior to October 10, 2013.

The severity of the Veteran's psychiatric symptomatology has been evaluated by several VA examiners, most recently by a VA examiner in November 2016 who provided retrospective opinions regarding the severity of the symptoms in response to the terms of the June 2015 joint motion.  None of these examiners have found that the Veteran's psychiatric symptomatology resulted in deficiencies in most areas or total occupational and social impairment prior to October 10, 2013.  In fact, the October 2006 VA examiner found that the Veteran's psychiatric symptoms were suggestive of a mild case of PTSD. The examiner found no evidence that the Veteran's PTSD symptomatology precluded employment.

The same examiner performed a VA mental disorders examination in April 2007, at which time symptomatology associated with the Veteran's adjustment disorder with depressed mood were reported to be very mild in degree.  The examiner found no evidence that the Veteran's psychiatric disorder precluded occupational functioning or impaired his activities of daily living.

The March 2011 examiner noted that the Veteran provided inconsistent information as to the frequency and severity of his PTSD symptomatology of depressed mood, nightmares, and chronic sleep impairment during examination as compared to his reports of such documented in clinical treatment records. Overall, the examiner believed that the Veteran experienced PTSD symptoms several times a week and that they were moderate in degree. The examiner found no evidence that the Veteran's PTSD symptomatology precluded all employment or his performance of his activities of daily living.

In an October 10, 2013 VA examination, the Veteran was confirmed to exhibit the qualifying criteria for a diagnosis of PTSD, one of which was a determination that he had exhibited these criteria for more than one month prior to the examination.  However, while there is no dispute that the Veteran had PTSD for several years prior to the date of October 10, 2013 examination, it is not apparent from this examination that prior to October 10, 2013 he had those symptoms which indicated that his disability picture had been elevated such that his impairment led to significant deficiencies in most areas.  Specifically, the October 10, 2013 examiner noted the following symptoms: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and disorientation to time or place.  The examiner evaluated the Veteran's disability picture as contributing to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  While it is clear that at the point of the October 10, 2013 examination, the Veteran exhibited symptoms suggesting severe impairment, nothing in the examination suggests that the Veteran had experienced those symptoms prior to October 10, 2013, and the Board cannot make such an assumption on its own. 

In a November 2016 retrospective opinion, a VA examiner reviewed the claims file prior to October 10, 2013 and found no evidence of problems with obsessional rituals, suicidal ideation, illogical/obscure/irrelevant speech, near continuous anxiety or depression, impaired impulse control, or personal hygiene problems.  Instead, the examiner noted that the Veteran reported in June 2013 that he was "doing well" and was evaluated as a 0 of 2 on a depression screening.  The examiner conceded that the Veteran did exhibit problems with adapting to stressful circumstances, as demonstrated by having difficulty in teaching students and having to delegate much of his teaching responsibilities to his colleague.  The examiner found that the Veteran's difficulty was tied to his experience in the classroom and that it resulted in moderately severe impairment.  In conclusion, the examiner opined that prior to October 10, 2013, the Veteran's PTSD symptoms created reduced reliability and productivity, as evidenced by his ability to continue working for another eight months after October 10, 2013, albeit with reduced functionality.  

In opposition to the Veteran's VA examination reports, the March 2006 opinion of Dr. MB, the Veteran's private psychologist, was that the Veteran's symptoms have "sufficient intensity and duration to cause subjective distress and to interfere with social, occupational, and family role fulfillment."  The Board observes that just two days prior, however, Dr. MB changed the Veteran's clinical diagnosis from anxiety disorder NOS to chronic delayed onset PTSD.  The DSM-IV diagnostic criteria for PTSD states that "the disturbance must cause clinically significant distress or impairment in social, occupational, or other important areas of functioning (Criterion F)."  Here, Dr. MB's clinical treatment notes contained no mention of any interference or deficiency in the Veteran's family role or relations until 2007 at the earliest when he complained of feeling lonely during deployment.  Also, prior to October 10, 2013, deficiencies in areas of school, judgment and thinking were not shown at any time.

Although the evidence does show that the Veteran's psychiatric disability had adverse effects in many areas of his life prior to October 10, 2013, it simply did not equate to a finding that such adverse effects rose to the level of becoming deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.

The Board has also considered the Veteran's Global Assessment of Function (GAF) scores assigned in clinical treatment records and examination reports dated prior to October 10, 2013. The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness. A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation). A GAF score between 31 and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). A GAF score between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers). GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  DSM-IV; Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Here, GAF scores assigned prior to October 10, 2013 ranged from 41 (e.g., in August 2008) at worst to 68 at best.  A GAF score of 68 is reflective of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 41 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any
serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

While the Board acknowledges the wide range in GAF scores, including as low as 41, the lower scores have not been annotated with commentary indicating an inability to work due solely to PTSD, or suicidal ideation beyond the brief instance described above.  Without clarification as to whether the GAF score of 41 was wholly attributable to the functional impact stemming from the PTSD, the Board cannot rely on the GAF scores alone to support a higher evaluation prior to October 10, 2013. 

In conclusion, the Board finds that prior to October 10, 2013, the Veteran's disability picture and symptomatology have most nearly approximated the criteria for a 50 percent rating at all times and have not fulfilled enough of the criteria for a higher 70 or 100 percent evaluation.  Thus, the 50 percent disability rating currently assigned for the period prior to October 10, 2013 is accurate.  The clinical signs and manifestations of the Veteran's symptoms more nearly approximate the criteria for a 50 percent schedular rating, but no higher, at all times prior to October 10, 2013 under Diagnostic Code 9411.  Accordingly, for the period dating prior to October 10, 2013, a disability evaluation in excess of 50 percent is not warranted for PTSD with adjustment disorder and depressed mood. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert.

Additional Considerations to include TDIU

TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).  The provisions of 38 C.F.R. § 4.16(a) set out minimum percentage requirements for service-connected disabilities that serve as the basis for the grant of TDIU.  Essentially, if a veteran is only service-connected for one disability, that disability must have a rating of 60 percent or more; if the Veteran has two or more service-connected disabilities, at least one of those disabilities must have a rating of 40 percent or more, and the total combined rating of service-connected disabilities must be at least 70 percent.  From February 17, 2007, the Veteran was service connected for PTSD with an evaluation of 50 percent and had a total combined evaluation of all of his service-connected disabilities of 80 percent.  These assigned ratings met the criteria for schedular consideration for TDIU under 38 C.F.R. § 4.16(a).  However, the Veteran would still only be entitled to TDIU during this period if the evidence demonstrates that he was unable to secure or follow substantially gainful employment as a result of his service-connected disabilities. 

The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Moreover, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

As discussed previously, the Veteran was working full time as a ROTC instructor during the entire appellate period prior to October 10, 2013.  He has given conflicting reports as to the degree to which he was restricted in his functioning at work due to his psychiatric disability and the necessity for him to delegate his responsibilities to a colleague.  What is clear, however, is that the Veteran continued to work during this entire time and was only reprimanded for his inability to complete his duties at one point prior to October 10, 2013, at least as far as the record shows.  Furthermore, at no point prior to October 10, 2013 did a VA examiner indicate that the Veteran's PTSD would significantly impact his ability to function at work.  While it is true that Dr. MB stated that the Veteran's symptoms had "sufficient intensity and duration to cause subjective distress and to interfere with social, occupational, and family role fulfillment," the fact that he was able to work continuously as a ROTC instructor for another eight years suggests that his impairment was not so severe during this period as to restrict his occupational functioning to the point that he could not work.  The preponderance of the evidence is therefore against a determination that the Veteran's service-connected disabilities prevented him from securing or following a substantially gainful employment for the period prior to March 30, 2016.  Accordingly, the Board finds that TDIU is not warranted for this time period, and the claim must be denied.  38 U.S.C.A. § 5107(b).

The Board has also considered whether the Veteran's PTSD represents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.") 

Here, the rating criteria for PTSD reasonably describes the Veteran's disability level and symptomatology.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case.


ORDER

Prior to October 10, 2013, a disability rating in excess of 50 percent for PTSD with adjustment disorder and depressed mood is denied. 

For the period prior to October 10, 2013, entitlement to total disability based on individual unemployability is denied. 




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


